Title: To George Washington from Major General Philip Schuyler, 25 September 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany September 25th 1776

I am honored with your Excellency’s Favor of the 20th Instant—Your Situation at New York has been truly alarming and it is probable that had you not so judiciously retreated, & with such good Order and Dispatch you would have been involved in almost inextricable Difficulties—I hope the Enemy have got all they will get this Campaign, and that we shall be better able to cope with them in another.
I thank your Excellency for the Copy of the Resolves of Congress, inclosed in yours—They had not been transmitted me from philadelphia—Indeed, I have not been honored with a Line from Congress, for a very long Time past: a Neglect, which I do not think I have deserved, and which I therefore feel the more sensibly. I shall hope that one of their Resolutions of the 14th Instant was not meant to insult me: It was certainly improper to resolve that the Military Stores should be immediately sent to General Gates for the Use of the Northern Department, as Congress had not then received my Resignation.
I have taken Measures to have all the Boards in the Country brought to this place and to the Banks of Hudson’s River below it, and shall have them forwarded to you as fast as they arrive and give me Leave to assure you that altho’ I shall soon be out of the Army I shall with as great Chearfulness obey any Commands that you may honor me with when I am a private Citizen, as I have always done, those which I received from you as my superior officer. I am Dr Sir with every Sentiment of Esteem & Affection Your Excellency’s most obedient hble Servant

Ph: Schuyler

